Grace River Ranch, L /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 20, 2015

                                     No. 04-15-00127-CV

                           EL CABALLERO RANCH, INC, et al,
                                     Appellant

                                               v.

                              GRACE RIVER RANCH, L.L.C.,
                                       Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                          Honorable Stella Saxon, Judge Presiding


                                        ORDER
        After due consideration of appellee’s response to appellants’ “Motion for Emergency
Stay of Temporary Injunction Challenged in Interlocutory Appeal,” the court’s March 12, 2015
order staying enforcement of the injunctive relief granted in the trial court’s “Partial Summary
Judgment” order signed on March 3, 2015 will remain in effect pending resolution of the appeal
or further order of the court.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court